Case 1:20-cv-00553-JFR Document 23-7 Filed 09/17/20 Page 1 of 1

9/17/2020 Mail - Barbara Andersen - Outlook

0:48 @ Wai @
Joe :
< +17792067680 6 Q :

a0 Rely Be
something
with all of your

recordings? Or
Br sTeltl (ol just wait —
for the corrupt
people to put me
fem in jail again? ,

  

@ What would you
like to do with

the recordings? 6:33 PM

I'd like to put
these clowns in

“euch \re rcs 20>

 

Sent via the Samsung Galaxy A10e, an AT&T 4G LTE smartphone

hitps://outlook of fice.com/mail/inbox/id/AAQKADAOMGE3ZjRILTIOZT: etNDEwYi04OWY4LTEL MDZjZDY 3NDQxOAAQABIC yzPe4zpEnITtPu%2FvR3U%3D

tx BG

2/3
